One Arthur Ward, a young man, 17 years of age, was thrown from his horse on November 17, 1920, receiving a wound upon the head in which blood poison subsequently developed, resulting in his death on December 13th thereafter. The horse became frightened at a motor truck which was being driven along a public road by the agent of Stallworth Turpentine Company, acting within the line and scope of his employment. Annie Ward, mother of deceased, qualified as administratrix, and brought this suit to recover damages for the death of decedent, relying for recovery upon the alleged negligent conduct of the agent in the operation and management of said motor truck — resulting in a judgment for the plaintiff, from which the defendant has prosecuted this appeal.
It is first insisted that the court committed error in overruling the demurrer to counts 1 and 2 of the complaint. These counts seek recovery for the alleged negligent conduct of the driver of the truck after a discovery of the perilous position of plaintiff's intestate.
We are of the opinion these two counts contain the necessary elements to support the charge of simple negligence; that is, the duty owing to the plaintiff's intestate, a negligent failure to perform that duty, and the injury as a proximate result of such failure. This suffices to meet the rule in cases of this character. Pizitz D. G. Co. v. Cusimano, 206 Ala. 689,91 So. 779; Maddox v. Jones, 205 Ala. 598, 89 So. 38; Bradley v. Wood, 207 Ala. 602, 93 So. 534. This court has often declared that, while fully recognizing the rule that pleading is to be construed most strongly against the pleader, yet it is to be given a natural and common sense construction, as opposed to a strained and unnatural one. These counts so construed are sufficient to show the negligent conduct of defendant's agent in continuing to operate said truck with its consequent noise, after having discovered the perilous position of plaintiff's intestate by reason of the great fright of his horse. There was no error in overruling the demurrers to counts 1 and 2.
Moreover, in addition to these counts, the cause was tried upon counts 5, 6, 7, and 10, which charge simple negligence on the part of the driver of the motor truck in the operation, management, and control thereof. It is well settled that under these counts recovery may be sustained upon proof showing subsequent negligence. Saxon v. Cent. of Ga., 192 Ala. 434,68 So. 313; L.  N. R. R. v. Abernathy, 192 Ala. 629, 69 So. 57. In no event, therefore, could the ruling of the court on demurrer to counts 1 and 2 have worked any injury to the defendant.
There was no error in sustaining demurrer to the special pleas interposed. These pleas attempt to set up negligence subsequent to the injury charged, and related to *Page 598 
the question of proximate cause (provable under the general issue), rather than presenting any question of contributory negligence. Armstrong v. Montgomery St. Ry., 123 Ala. 233,26 So. 349.
It is further insisted the affirmative charge was due upon counts 5, 6, 7, and 10, on the theory of variance between the allegations and the proof. We are of the opinion no material variance is shown. These counts charge simple negligence on the part of the defendant's agent in the operation, management, and control of the motor truck, and we do not agree with the contention that they rest for recovery upon the negligence of the driver of the truck in the first instance, in frightening the horse, but, as previously stated, these counts are entirely sufficient to support recovery upon proof of subsequent negligence. Should it be conceded, therefore, as contended by counsel for appellant, that the evidence was insufficient to base the recovery upon any theory of initial fright of the animal, yet under our construction of these counts no variance is shown.
Counsel further contend there is variance, for the reason these counts allege that plaintiff's intestate was a traveler upon horseback on a public highway, while the proof shows that when the horse first became frightened he was standing in front of the gate of one Wiggins, but within a few feet of the natural roadbed. Plaintiff's intestate, while traveling along this public road, had stopped the horse at this gate and engaged in conversation with a friend; the horse becoming frightened, ran across and up the road, throwing the boy to the ground. The mere fact, therefore, that plaintiff's intestate had stopped his horse near the roadbed and engaged in conversation did not prevent his being a traveler upon the public highway in the broad sense of that term, as used in these counts of the complaint. Moreover, such averment was merely descriptive, for, in any event, whether upon the highway or near thereto, or whether upon a public or private road, the duty was the same so far as the proof of subsequent negligence is concerned. Certainly, there was no material variance shown.
We have said this much out of deference to the argument of counsel for appellant, but, under the rule now prevailing, even had there been a variance the attention of the trial court was not directed thereto, as required by circuit court rule 34 (175 Ala. xxi), and cannot for the first time be raised, under the prevailing practice, by request of the affirmative charge. Bradley v. Wood, supra.
What we have said will suffice as an answer to the insistence that the affirmative charge was due on counts 5, 6, 7, and 10, upon the theory that they charge negligence in the initial fright of the horse, while the proof only sustains the theory of subsequent negligence.
Our conclusion that the plaintiff was, in the general, well-understood meaning of the word, a traveler upon the public highway at the time the horse became frightened, was sufficient to condemn charge 16, refused to defendant, without reference to any other objection to this charge argued by opposing counsel.
Charge A was properly refused as misleading, if not containing other vices. As we gather from brief of counsel for appellant, it was asked upon the theory that counts 5, 6, 7, and 10 sought recovery only for negligence in the initial fright of the horse, to which construction, as previously stated, we do not agree.
Charges 12, 13, and 15, given on behalf of defendant, preclude any recovery by plaintiff except upon the theory of subsequent negligence, and therefore contained in substance what was attempted to be embraced within refused charge A.
The remaining assignment of error relates to the action of the court in overruling the motion for a new trial upon the ground the verdict was contrary to the overwhelming weight of the evidence. The rule governing this court upon question of this character is now so well established and understood as to need neither citation of authority nor discussion. Suffice it to say that we have given this insistence most careful consideration, and the evidence has been read with painstaking care; but we are not persuaded that, under the rule prevailing, the judgment of the trial court in this respect should be here disturbed.
Finding no error in the record, the judgment appealed from will be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.